Exhibit 10.5 OMNIBUS AMENDMENT This Omnibus Amendment is made effective as of April 1, 2015 (the “ Effective Date ”). WHEREAS , on March 28, 2007, MRI Interventions, Inc. f/k/a Surgi-Vision, Inc. and SurgiVision, Inc. (the “ Company ”) awarded Kimble Jenkins (the “ Executive ”) an option to purchase 5,000 shares of the Company’s common stock, par value $0.01 per share, which award is evidenced by that certain SurgiVision, Inc. Incentive Stock Option Agreement under the Surgi-Vision, Inc. 2007 Stock Incentive Plan; and WHEREAS , on September 16, 2008, the Company awarded the Executive an option to purchase 2,500 shares of the Company’s common stock, par value $0.01 per share, which award is evidenced by that certain SurgiVision, Inc. Incentive Stock Option Agreement under the Surgi-Vision, Inc. 2007 Stock Incentive Plan; and WHEREAS , on November 8, 2008, the Company awarded the Executive an option to purchase 2,500 shares of the Company’s common stock, par value $0.01 per share, which award is evidenced by that certain SurgiVision, Inc. Incentive Stock Option Agreement under the Surgi-Vision, Inc. 2007 Stock Incentive Plan; and WHEREAS , on December 10, 2009, the Company awarded the Executive an option to purchase 2,500 shares of the Company’s common stock, par value $0.01 per share, which award is evidenced by that certain SurgiVision, Inc. Non-Qualified Stock Option Agreement under the Surgi-Vision, Inc. 2007 Stock Incentive Plan; and WHEREAS , on December 13, 2010, the Company awarded the Executive an option to purchase 509,200 shares of the Company’s common stock, par value $0.01 per share, which award is evidenced by that certain Award Agreement under the SurgiVision, Inc. 2010 Non-Qualified Stock Option Plan; and WHEREAS , on December 13, 2010, the Company awarded the Executive an option to purchase 160,800 shares of the Company’s common stock, par value $0.01 per share, which award is evidenced by that certain Award Agreement under the SurgiVision, Inc. 2010 Non-Qualified Stock Option Plan; and WHEREAS , on April 13, 2012, the Company awarded the Executive an option to purchase 303,000 shares of the Company’s common stock, par value $0.01 per share, which award is evidenced by that certain Non-Qualified Stock Option Agreement under the MRI Interventions, Inc. 2012 Incentive Compensation Plan; and WHEREAS , on April 13, 2012, the Company awarded the Executive an option to purchase 300,000 shares of the Company’s common stock, par value $0.01 per share, which award is evidenced by that certain Incentive Stock Option Agreement under the MRI Interventions, Inc. 2012 Incentive Compensation Plan; and WHEREAS , on November 5, 2013, the Company awarded the Executive an option to purchase 85,000 shares of the Company’s common stock, par value $0.01 per share, which award is evidenced by that certain Non-Qualified Stock Option Agreement under the MRI Interventions, Inc. 2013 Incentive Compensation Plan; and WHEREAS , the Company and the Executive entered into an employment agreement effective January 1, 2015 (the “Employment Agreement”), which Employment Agreement, among other things, amended the terms of each of the award agreements above and any other award agreement granting stock options or restricted stock of the Company to the Executive (collectively, the “ Equity Grant Agreements ”) with respect to vesting and exercisability in the event of the termination of the Executive’s employment under certain circumstances; and WHEREAS , the Company and Executive desire to amend the Employment Agreement and further amend the Equity Grant Agreements in the manner set forth herein. NOW, THEREFORE , for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
